JAGGARD, J.
(dissenting).
I dissent. Without doubt the only question in the appeal was whether the plaintiff’s testimony made out a case of mutual mistake. I think it did not.
That testimony showed two things clearly. In the first place, it showed that plaintiff intended to convey some title to the land, and that such title was the interest of a husband, whose wife was living, but insane, in lands, the title to which stood in his name. His own testimony, the agreement he executed, his subsequent dealings with the property, as by way of lease to the defendant, and the admissions of his counsel’s briefs, and all the circumstances of the case, to my mind demonstrated this.
It is the settled rule of this state that if a contract to sell land says nothing whatever about the title, if it be simply an agreement to sell on the part of a first party and on the part of the second party to buy the premises in question, that contract will bind the first party to make a good title. In every contract for the sale of land, unless the contrary intention is expressed, there is an implied undertaking on the part of the vendor, while the contract remains executory, to make out a good title, clear of all defects and incumbrances. Drake v. Barton, 18 Minn. 414, 418 (462). And see Cogan v. Cook, 22 Minn. 137; Murphin v. Scovell, 41 Minn. 265, 43 N. W. 1. This rule is generally enforced. See Herrod v. Blackburn, 56 Pa. St. 103, 94 Am. Dec. 49; Burwell v. Jackson, 9 N. Y. 535.
There is a manifest difference between a contract to sell land and a contract to sell merefy the vendor’s interest in land. If it clearly appears from an executory contract for the sale of real property, taken *328in connection with the allegations found in a pleading, the sufficiency of which is in issue, that the parties contemplated and bargained for nothing more than a conveyance which would pass such rights and interests as the vendor might have or that they had in view, and contracted for the mere transfer of the title held by the vendor, whether defective or not, that is all a vendee can claim or insist upon. McManus v. Blackmarr, 47 Minn. 331, 50 N. W. 230. And see Brame v. Towne, 56 Minn. 126, 57 N. W. 454.
In the case at bar the contract was to convey, not the interest in the premises which the defendant might have, but the land itself. By its terms the deposit made by the vendee was to remain in escrow, until, in the language of the court’s findings, he should be able to convey full and perfect title. Accordingly, it seems clear that the plaintiff as a vendor agreed to convey the title he supposed he had, but did not in fact have, to the defendant as the vendee.
In the second place, plaintiff’s case tended to show that in the negotiations of the parties, but not in the contract, he refused to-guaranty the title. The result was an inconsistent position on his part. He disclaimed one of the obligations of the agreement which he testified he made and which was incorporated into the written contract. In other words, he was honest, but confused. His testimony does not seem to me to be of that consistent, clear, and convincing character which it is elementary equity requires as a condition precedent to setting aside the solemn written obligations of the parties.
To my mind nothing is added to the plaintiff’s case by the testimony of the defendant, which is quoted in the majority opinion. That question was double. It resulted in two inquiries, namely: (1) “Did you understand that that contract was to be so drawn that you alone had the election to cancel it?” And (2) “Did you understand that that contract was to be so drawn to make Lockwood give a good, title whether the title was good or not ?” If he answered “No, sir” to the first part of the question, then this part of the record tends to sustain plaintiff’s contention. If he answered “No” to the second question, then the reply was obviously proper, and proved nothing. The objection to-the other question quoted in the majority opinion, namely, “Didn’t you understand that Lockwood had the same rights under that contract as-*329you had” — was property sustained. The contract spoke for itself. The defendant had previously quite fully contradicted plaintiff’s version of the alleged mistake.